                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                   ROANOKE DIVISION

 VIRGINIA TRANSFORMER CORP.,                     )
                                                 )
           Plaintiff/Counter-defendant           )
                                                 )
 v.                                              )     Civil Action No. 7:18-cv-00143
                                                 )
 ALEXANDER EBBERT,                               )     By: Elizabeth K. Dillon
                                                 )         United States District Judge
           Defendant.                            )

                                             ORDER

       For the reasons set forth in the accompanying memorandum opinion, the court hereby

ORDERS as follows:

       1.        Ebbert’s motion to amend (Dkt. No. 23) is GRANTED IN PART and DENIED

IN PART. The court GRANTS the motion to amend to allow the addition of Ebbert’s Title VII

counterclaims, but those Title VII counterclaims are DISMISSED and REMANDED to the

EEOC. It is also GRANTED as to his Section 1981 retaliation claim, and that claim will go

forward.

       2.        Virginia Transformer Corp.’s motion to dismiss (Dkt. No. 16) is GRANTED IN

PART and DENIED IN PART. It is DENIED as to Ebbert’s breach of contract claim and

Section 1981 retaliation claim. It is GRANTED as to his Section 1981 wrongful discharge

claim, which is hereby DISMISSED WITHOUT PREJUDICE. Ebbert shall have 21 days from

the entry of this order to file a third amended counterclaim. Unless the EEOC has completed its

180-day period of review and issued a new notice of right-to-sue by that time, the counterclaim

should contain only the breach of contract claim, the Section 1981 retaliation claim, and, if

Ebbert wishes to re-assert it, a Section 1981 wrongful discharge claim.
       The clerk is directed to provide copies of this order and the memorandum opinion to all

counsel of record.

       Entered: March 28, 2019.



                                                   /s/ Elizabeth K. Dillon
                                                   Elizabeth K. Dillon
                                                   United States District Judge




                                               2
